EXECUTION VERSION RECEIVABLES PURCHASE AGREEMENT dated as of October 29, 2010 by and among MERITOR HEAVY VEHICLE BRAKING SYSTEMS (USA), INC., MERITOR HEAVY VEHICLE SYSTEMS, LLC and ARVINMERITOR MASCOT, LLC as Sellers and VIKING ASSET PURCHASER No 7 IC an incorporated cell of Viking Global Finance ICC as Purchaser and CITICORP TRUSTEE COMPANY LIMITED as Programme Trustee Table of Contents Page 1. DEFINITIONS AND CONSTRUCTION 1 2. PURCHASE AND SALE 12 3. CONDITIONS PRECEDENT TO INITIAL PURCHASE 13 4. ADDITIONAL PURCHASERS 14 5. PAYMENTS TO THE PURCHASER, ETC. 15 6. REPRESENTATIONS, WARRANTIES AND UNDERTAKINGS 15 7. REMEDIES FOR UNTRUE REPRESENTATION, ETC. 18 8. FURTHER ASSURANCE; SECURITY INTEREST 19 9. NOTICES 20 ASSIGNMENT AND SUPPLEMENTS 21 AMENDMENTS AND MODIFICATIONS 21 RIGHTS CUMULATIVE, WAIVERS 21 APPORTIONMENT 21 PARTIAL INVALIDITY 21 CONFIDENTIALITY 22 NO OBLIGATIONS OR LIABILITIES 23 CHANGE OF PROGRAMME TRUSTEE 23 NO LIABILITY AND NO PETITION 23 LIMITED RECOURSE 24 GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL 24 TERMINATION 24 INTEGRATION 25 BINDING EFFECT 25 COUNTERPARTS 25 - i - SCHEDULE 1 Eligibility Criteria SCHEDULE 2 Conclusion of purchase – offer and acceptance, purchase price and perfection SCHEDULE 3 Representations, warranties and undertakings SCHEDULE 4 Form of Accession Letter SCHEDULE 5 Form of solvency certificate SCHEDULE 6 Sellers’ place of business; records location; tax ID number - ii - RECEIVABLES PURCHASE AGREEMENT This RECEIVABLES PURCHASE AGREEMENT, dated as of October 29, 2010, is made by and among MERITOR HEAVY VEHICLE BRAKING SYSTEMS (USA), INC., a Delaware corporation (“ARM Inc.”), MERITOR HEAVY VEHICLE SYSTEMS, LLC, a Delaware limited liability company (“ARM LLC”) and ARVINMERITOR MASCOT LLC, a Delaware limited liability company (“ARM Mascot”; each of ARM Inc., ARM LLC and ARM Mascot, a “Seller”, and collectively, the “Sellers”), VIKING ASSET PURCHASER NO 7 IC (registration no. 92607), an incorporated cell of VIKING GLOBAL FINANCE ICC, an incorporated cell company incorporated under the laws of Jersey (the “Initial Purchaser”), and CITICORP TRUSTEE COMPANY LIMITED, acting through its office at 14th Floor, Citigroup Centre, Canada Square, Canary Wharf, London E14 5LB (the “Programme Trustee”, which expression shall include such person and all other persons for the time being acting as the security trustee or trustees pursuant to the Master Security Trust Deed). PRELIMINARY STATEMENTS Each Seller is prepared to make Offers of Receivables to the Purchasers. Each Purchaser will issue Acceptances to the relevant Seller, in each case on the terms and subject to the conditions set forth herein. Accordingly, parties agree as follows: 1.
